Title: To Thomas Jefferson from Samuel Ward & Brothers, 16 December 1793
From: Samuel Ward & Brothers
To: Jefferson, Thomas



Sir
New York 16 Decemr. 1793

We are now fitting for sea at Newport a ship of fine size and which might very readily be equipd as a thirty two gun frigate. The dimensions are as follows—viz—
100 feet keel 32 feet 8 Inches beam 14 feet lower hold 6 feet 10
Inches between decks—and built with composition bolts ready to take a sheathing of copper.
If the United States should have any occasion for such a vessel we will dispose of this one with the utmost chearfulness. We have the honour to be Sir Your most obedt. Servts

Sam Ward & Brothers


The ship will be ready to sail about the 10th. of January.
Brown & Francis of Providence have a fine ship now fitting for the Indies which is to sail in all this month. She is as large as our ship or larger. Those gentlemen possess smaller ships in which they could send their cargo to India and from their well known public spirit there is no doubt they would readily dispose of this ship to the States if the public service should require it.

